                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                  Case No: 1:19-cv-01610
                                )
                                )
v.                              )                  Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Tuesday, August 20, 2019, at 9:00 a.m., or as soon

thereafter as counsel may be heard, we shall appear before the Honorable Andrea R. Wood, or

any judge sitting in her stead, in Courtroom 1925 in the Dirksen Federal Building, 219 South

Dearborn Street, Chicago, IL 60604, and shall then and there present the Joint Motion for Entry

of Agreed Confidentiality Order and Agreed Order Regarding Production of Electronically

Stored Information and Paper Documents.
Dated: August 16, 2019                              Respectfully submitted,

 Counsel for Plaintiffs                            Counsel for Homeservices of America,
                                                   Inc., BHH Affiliates, LLC, HSF Affiliates,
 /s/ Rio S. Pierce                                 LLC, The Long & Foster Companies, Inc.
 Steve W. Berman (Bar No. 3126833)
   steve@hbsslaw.com                               /s/ Jay N. Varon
 HAGENS BERMAN SOBOL SHAPIRO LLP                   Matthew B. Barr
 1301 Second Avenue, Suite 2000                      matthew.barr@btlaw.com
 Seattle, WA 98101                                 Matthew T. Ciulla
 Telephone: (206) 623-7292                           matthew.ciulla@btlaw.com
                                                   Karoline E. Jackson
 Daniel Kurowski                                     kjackson@btlaw.com
  dank@hbsslaw.com                                 Robert D. Macgill
 HAGENS BERMAN SOBOL SHAPIRO LLP                     robert.macgill@btlaw.com
 455 North Cityfront Plaza Drive, Suite 2410       BARNES & THORNBURG LLP
 Chicago, IL 60611                                 11 South Meridian Street
 Telephone: (708) 628-4949                         Indianapolis, IN 46204
                                                   (317) 231-6498
 Jeff D. Friedman
  jefff@hbsslaw.com                                Denise A. Lazar
 Rio S. Pierce                                      denise.lazar@btlaw.com
  riop@hbsslaw.com                                 BARNES & THORNBURG LLP
 HAGENS BERMAN SOBOL SHAPIRO LLP                   One North Wacker Drive, Suite 4400
 715 Hearst Avenue, Suite 202                      Chicago, IL 60606
 Berkeley, CA 94710                                (312) 214-4816
 Telephone: (510) 725-3000
                                                   Jay N. Varon
 Carol V. Gilden (Bar No. 6185530)                  jvaron@foley.com
  cgilden@cohenmilstein.com                        Jennifer M. Keas
 COHEN MILSTEIN SELLERS & TOLL                      jkeas@foley.com
 PLLC                                              FOLEY AND LARDNER LLP
 190 South LaSalle Street, Suite 1705              3000 K Street NW, Suite 600
 Chicago, IL 60603                                 Washington, DC 20007
 Telephone: (312) 357-0370                         (202) 672-5436

 Daniel A. Small                                   Erik Kennelly
  dsmall@cohenmilstein.com                          ekennelly@foley.com
 Kit A. Pierson                                    FOLEY & LARDNER LLP
  kpierson@cohenmilstein.com                       321 N. Clark St., Suite 2800
 Benjamin D. Brown                                 Chicago, IL 60654
  bbrown@cohenmilstein.com                         (312) 832-4588
 Robert A. Braun
   rbraun@cohenmilstein.com
 COHEN MILSTEIN SELLERS & TOLL
 PLLC


                                               2
1100 New York Ave. NW, Fifth Floor         Counsel for Keller Williams Realty, Inc.
Washington, DC 20005                       /s/ Martin G. Durkin
Telephone: (202) 408-4600                  Timothy Ray
                                             Timothy.Ray@hklaw.com
Matthew R. Berry                           Martin G. Durkin
 mberry@susmangodfrey.com                    martin.durkin@hklaw.com
SUSMAN GODFREY LLP                         William F. Farley
1201 Third Avenue, Suite 3800                william.farley@hklaw.com
Seattle, Washington 98101                  HOLLAND & KNIGHT LLP
Telephone: (206) 516-3880                  150 N. Riverside Plaza, Suite 2700
                                           Chicago, IL 60603
Marc M. Seltzer                            (312) 263-3600
 mseltzer@susmangodfrey.com
Steven G. Sklaver                          David C. Kully
 ssklaver@susmangodfrey.com                 david.kully@hklaw.com
SUSMAN GODFREY L.L.P.                      Anna P. Hayes
1900 Avenue of the Stars, Suite 1400        anna.hayes@hklaw.com
Los Angeles, California 90067              HOLLAND & KNIGHT LLP
Telephone: (310) 789-3100                  800 17th Street NW, Suite 1100
                                           Washington, DC 20530
Beatrice C. Franklin                       (202) 469-5415
 bfranklin@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas
32nd Floor
New York, NY 10019                         Counsel for Realogy Holdings Corp.
Telephone: (212) 336-8330
                                           /s/ Kenneth Michael Kliebard
George Farah                               Kenneth Michael Kliebard
 gfarah@hfajustice.com                       kenneth.kliebard@morganlewis.com
HANDLEY FARAH & ANDERSON PLLC              MORGAN LEWIS & BOCKIUS LLP
81 Prospect Street                         77 West Wacker Drive
Brooklyn, NY 11201                         Chicago, IL 60601-5094
Telephone: (212) 477-8090                  (312) 324-1000

William H. Anderson                        Stacey Anne Mahoney
 wanderson@hfajustice.com                   stacey.mahoney@morganlewis.com
HANDLEY FARAH & ANDERSON PLLC              MORGAN, LEWIS & BOCKIUS LLP
4730 Table Mesa Drive, Suite G-200         101 Park Avenue
Boulder, CO 80305                          New York, NY 10178
Telephone: (303) 800-9109                  (212) 309-6000

Benjamin David Elga
 belga@justicecatalyst.org
Brian Shearer
 brianshearer@justicecatalyst.org


                                       3
JUSTICE CATALYST LAW                     Counsel for RE/MAX, LLC
25 Broadway, Ninth Floor                 /s/ Erin L. Shencopp
New York, NY 10004                       Paula W. Render
Telephone: (518) 732-6703                  prender@jonesday.com
                                         Erin L. Shencopp
Monte Neil Stewart                         eshencopp@jonesday.com
 monteneilstewart@gmail.com              Odeshoo Hasdoo
Russell E. Marsh                           ehasdoo@jonesday.com
 rmarsh@wmllawlv.com                     JONES DAY
WRIGHT MARSH & LEVY                      77 W Wacker, Suite 3500
300 S. 4th Street, Suite 701             Chicago, IL 60605
Las Vegas, NV 89101                      (312) 782-3939
Telephone: (702) 382-4004

Vildan A. Teske
 teske@tkkrlaw.com                       Counsel for Defendant
Marisa C. Katz                           National Association of Realtors®
 katz@tkkrlaw.com
TESKE KATZ KITZER & ROCHEL PLLP          /s/ Jack R. Bierig
222 South Ninth Street, Suite 4050       Jack R. Bierig
Minneapolis, MN 55402                      jbierig@schiffhardin.com
Telephone: (612) 746-1558                Robert J. Wierenga
                                           rwierenga@schiffhardin.com
                                         Adam J. Diederich
                                           adiederich@schiffhardin.com
                                         Schiff Hardin LLP
                                         233 South Wacker Drive, Suite 7100
                                         Chicago, IL 60606
                                         312-258-5500 (Phone)
                                         312-258-5600 (Fax)




                                     4
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on August 16, 2019, the foregoing Notice of Motion was

electronically filed with the Clerk of the United States District Court for the Northern District of

Illinois by filing through the CM/ECF system, which served a copy of the foregoing upon all

counsel of record.


                                                      /s/ Anna P. Hayes




                                                 5
